                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED

                                                                                        I I) l{ I;) 0
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED:



VALENTIN ROSENDO RAMIREZ,
BAUTISTA JUAREZ REYNALDO, AND
RICARDO PLACIDO,

                             Plaintiffs,
                                                                 No. 19-CV-9940 (RA)
                        V.
                                                                         ORDER
SACROP RESTAURANT CORP. doing
business as TAQUERIA Y FONDA,
UMBERTO TITO, AND JORGE LOPEZ
GUERRERO,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         According to the Final Report of Mediator #1 filed on the docket, the court-ordered

mediation in this case was held and agreement was reached on all issues. No later than March 2,

2020, the parties shall jointly file a letter updating the Court as to the status of this case.

SO ORDERED.
                                                                          1
Dated:          February 24, 2020
                New York, New York


                                                         RonA1     rams
                                                         United States District Judge
